EXHIBIT 10.1

OMNIBUS AMENDMENT

This Omnibus Amendment (“Amendment”) dated July 21, 2008, by and among DIGITAL
ANGEL CORPORATION (f/k/a Applied Digital Solutions, Inc.) a Delaware corporation
(the “Company”) and LV Administrative Services, Inc., as administrative and
collateral agent (the “Agent”) for each of Laurus Master Fund, Ltd., a Cayman
Islands company (“Laurus”), Valens U.S. SPV I, LLC, a Delaware limited liability
company (“Valens US”), Valens Offshore SPV I, LTD., a Cayman Islands company
(“Valens Offshore I”) Valens Offshore SPV II, CORP., a Delaware corporation
(“Valens Offshore II”), Kallina Corporation, a Delaware corporation (“Kallina”)
and PSource Structured Debt Limited, a Guernsey company (“PSource” and, together
with Agent, Laurus, Valens US, Valens Offshore I, Valens Offshore II and
Kallina, the “Holders” and each, a “Holder”), amends that certain (i) Common
Stock Purchase Warrant to purchase 1,719,745 shares, dated as of August 24,
2006, issued by the Company to Laurus and subsequently assigned in full to
Valens US and PSource (as amended, restated, modified and/or supplemented from
time to time, the “Laurus 2006 Warrant”), (ii) Common Stock Purchase Warrant to
purchase 643,600 shares, dated as of October 31, 2007, issued by the Company to
Valens US (as amended, restated, modified and/or supplemented from time to time,
the “Valens US 2007 Warrant”), (iii) Common Stock Purchase Warrant to purchase
1,269,431 shares, dated as of October 31, 2007, issued by the Company to Valens
Offshore I (as amended, restated, modified and/or supplemented from time to
time, the “Valens Offshore I 2007 Warrant”), (iv) Common Stock Purchase Warrant
to purchase 1,063,167 shares, dated as of October 31, 2007, issued by the
Company to PSource (as amended, restated, modified and/or supplemented from time
to time, the “PSource 2007 Warrant”), (v) Replacement Common Stock Purchase
Warrant to purchase 175,000 shares, dated as of July 31, 2003 (Replacement Date
February 22, 2008), issued by the Company to Laurus (as amended, restated,
modified and/or supplemented from time to time, the “Laurus Replacement
Warrant”), (vi) Replacement Common Stock Purchase Warrant to purchase 1,354,839
shares, dated as of August 31, 2007 (Replacement Date February 22, 2008) issued
by the Company to Kallina and subsequently assigned in full to Valens Offshore I
and PSource (as amended, restated, modified and/or supplemented from time to
time, the “Kallina Replacement Warrant” and, together with the Laurus 2006
Warrant, the Valens US 2007 Warrant, the Valens Offshore I 2007 Warrant, the
PSource 2007 Warrant and the Laurus Replacement Warrant, the “Warrants”),
(vii) Securities Purchase Agreement, dated as of August 24, 2006 by and among
the Company and Laurus (as amended, restated, modified and/or supplemented from
time to time, the “2006 Purchase Agreement”) and (viii) Securities Purchase
Agreement dated as of August 31, 2007 by and among the Company and Kallina (as
amended, restated, modified and/or supplemented from time to time, the “2007
Purchase Agreement”, and together with the 2006 Purchase Agreement, the
“Agreements”). Reference is also made to that certain (a) Secured Term Note,
dated as of August 24, 2006, issued by the Company to Laurus and subsequently
assigned in full to Valens Offshore I and PSource (as amended, restated,
modified and/or supplemented from time to time, the “2006 Term Note”) and
(b) Secured Term Note, dated as of August 31, 2007, issued by the Company to
Kallina and subsequently assigned in full to Valens US, Valens Offshore I,
Valens Offshore II and PSource (as amended, restated, modified and/or
supplemented from time to time, the “2007 Term Note” and, together with the 2006
Term Note, the “Notes”). The Notes, the Warrants, the Agreements and the Related
Agreements referred to in the Agreements are collectively referred to as the
“Loan Documents”. Capitalized terms used but not defined herein shall have the
meanings given them in the Loan Documents, as applicable.

 

1



--------------------------------------------------------------------------------



 



PREAMBLE

WHEREAS, as of the date first written above, the Company is indebted to the
applicable Holders under the Notes in the aggregate principal amount of
$11,840,108.93 (the “Total Term Note Indebtedness”);

WHEREAS, as of the date first written above, the applicable Holders have the
right to purchase 6,225,782 shares of the Company’s common stock under the
Warrants (“Warrant Shares”);

WHEREAS, the Company is willing to decrease the exercise price of the Warrants
on condition that all the Holders holding Warrants immediately exercise all
their Warrants in full and pay the exercise price in cash;

WHEREAS, pursuant to Section 6.12 (a) of the Agreements, and subject to the
terms and conditions set forth herein, the Holders are willing to consent to
(i) the issuance and sale by the Company of shares of its common or preferred
stock (collectively, the “Shares”) and warrants or other rights to purchase
common or preferred stock (together with the Shares, “Securities”), and (ii) the
declaration and payment of certain non-cash dividends on the Shares; and

WHEREAS, subject to the terms and conditions set forth herein, the Company and
each Holder have agreed to make certain changes to the Loan Documents.

NOW, THEREFORE, in consideration of the covenants, agreements and conditions
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. The applicable Holders and the Company agree that at such time as the Total
Term Note Indebtedness is seven million dollars ($7,000,000.00) or less,
Section 6.17 of the 2007 Purchase Agreement shall be deleted in its entirety.

2. Pursuant to Section 6.12 (a) of the Agreements, the Holders hereby consent to
(i) the issuance and sale by the Company of the Securities; provided, however,
no Shares shall be redeemable, at the option of the Company or the holder
thereof, nor may the Shares be redeemable pursuant to their terms, prior to the
day following the Maturity Date (as defined in each Note and as may be extended
by the applicable Holders from time to time) of each Note, and (ii) the Company
shall be permitted to pay dividends on the Shares, in kind or in shares of
common stock, but shall in no event be permitted to pay cash dividends on any
Shares or any other equity or equity-linked securities of the Company,
including, without limitation, its common stock.

 

2



--------------------------------------------------------------------------------



 



3. (a) The Holders of the Warrants and the Company agree, conditioned on the
performance of the Holders under Section 3(b), that the definition in the
Warrants of the term “Exercise Price” (as such term is defined in each of the
Warrants) shall be deleted in its entirety and replaced with the following
definition:

“The Exercise Price applicable under this Warrant shall be $0.40 per Share to be
acquired hereunder.”

(b) The Holders of Warrants hereby agree to exercise their Warrants in full (to
purchase an aggregate of 6,225,782 Warrant Shares) and pay the Company the
appropriate exercise price in cash ($2,490,312.80 in the aggregate) as soon as
practicable following the Amendment Effective Date (as defined below), but in no
case later than two (2) business days following the Amendment Effective Date.

(c) The Holders of Warrants shall not for any consecutive 30-day period,
commencing with the Prior Period End Date (as defined below) be permitted to
sell Warrant Shares in excess of twenty percent (20%) of the aggregate number of
shares of the Company’s common stock traded during the previous 30-day period
(the last day of such period, the “Prior Period End Date”).

(d) The applicable Holders and the Company agree to exchange the Laurus
Replacement Warrant for the Warrant attached hereto as Exhibit A (the “Exchange
Warrant”). The Company represents that the Exchange Warrant has been issued in
exchange for that certain Laurus Replacement Warrant, and the applicable Holders
are entitled to tack the holding period of the Laurus Replacement Warrant in
accordance with Rule 144(d)(3)(i) and/or Rule 144(d)(3)(ii) of the Securities
Act of 1933, as amended. As a result, the Holders’ holding period for the
Exchange Warrant will be deemed to have commenced on the date that the Holder
acquired the Laurus Replacement Warrant. In addition, the Holders of the Laurus
Replacement Warrant and the Company hereby agree that the registration rights
applicable to the Laurus Replacement Warrant shall not apply to the Exchange
Warrant and that the Company shall not be obligated to register the shares
underlying the Exchange Warrant.

4. The amendments set forth above shall be effective as of the date first above
written (the “Amendment Effective Date”) and as such time as (i) the Company,
the Agent, Laurus, Valens US, Valens Offshore I, Valens Offshore II,, Kallina
and PSource shall have each duly executed this Amendment; (ii) the Company shall
have delivered to Agent its respective counterpart to this Amendment; (iii) the
Agent shall have delivered to the Company its, Laurus, Valens US, Valens
Offshore I, Valens Offshore II, Kallina and PSource’s respective counterparts to
this Amendment; (iv) the Exchange Warrant shall have been duly executed and the
Exchange Warrant delivered to Agent; and (v) Agent shall have received written
confirmation from the Company that the Warrants are enforceable and exercisable
by the Holders in accordance with the their terms and the Warrant Shares have
been duly authorized, and when issued in accordance with their terms, will be
fully paid and non-assessable.

 

3



--------------------------------------------------------------------------------



 



5. The Company hereby represents and warrants to the Holders that other than as
contemplated by this Amendment, as disclosed in the Company’s periodic reports
and proxy statements filed with the Securities Exchange Commissioner or for
which the Company has previously received an amendment or consent from the
Holders: (i) no material Event of Default on the Notes exists on the date
hereof, (ii) on the date hereof, all representations, warranties and covenants
made by each Company under the Loan Documents are materially true, correct and
complete, and (iii) on the date hereof, the Company is materially in full
compliance with each of the covenants set forth in the Loan Documents.

6. From and after the Amendment Effective Date, all references in the Loan
Documents shall be deemed to be references to the applicable Loan Documents.

7. This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

8. Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Loan Documents, and all of the other
terms and provisions of the Loan Documents remain in full force and effect.

[signature page follows]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.

DIGITIAL ANGEL CORPORATION

By: /s/ Lorraine M. Breece                                  
Name: Lorraine M. Breece
Title: Senior Vice President and
          Chief Financial Officer

LAURUS MASTER FUND, LTD.
By: Laurus Capital Management, LLC,
its investment manager

By: /s/ Scott Bluestein                                       
Name: Scott Bluestein
Title: Authorized Signatory


VALENS OFFSHORE SPV I, CORP.
By: Valens Capital Management, LLC,
its investment manager

By: /s/ Scott Bluestein                                       
Name: Scott Bluestein
Title: Authorized Signatory


VALENS OFFSHORE SPV II, CORP.
By: Valens Capital Management, LLC,
its investment manager

By: /s/ Scott Bluestein                                       
Name: Scott Bluestein
Title: Authorized Signatory


VALENS U.S. SPV I, LLC.
By: Valens Capital Management, LLC,
its investment manager

By: /s/ Scott Bluestein                                       
Name: Scott Bluestein
Title: Authorized Signatory


 

5



--------------------------------------------------------------------------------



 



KALLINA CORPORATION
By: Laurus Capital Management, LLC,
its investment manager

By: /s/ Scott Bluestein                                       
Name: Scott Bluestein
Title: Authorized Signatory


PSOURCE STRUCTURED DEBT LIMITED
By: Laurus Capital Management, LLC,
its investment manager

By: /s/ Scott Bluestein                                       
Name: Scott Bluestein
Title: Authorized Signatory


LV ADMINISTRATIVE SERVICES, INC.
as Agent

By: /s/ Scott Bluestein                                       
Name: Scott Bluestein
Title: Authorized Signatory


 

6